Exhibit 10.02

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

This Amendment No. 1 dated as of January 19, 2005 (“Amendment”) to the Amended
and Restated Employment Agreement dated as of November 21, 2003 (the
“Agreement”) is by and between Leslie’s Poolmart Inc. (“LPM”) and Donald J.
Anderson (“Mr. Anderson”).

 

Recitals

 

1. LPM is entering into an Agreement and Plan of Merger (the “Merger Agreement”)
substantially concurrently with this Amendment. The transactions contemplated by
the Merger Agreement (the “Merger”) have raised certain issues under the
Agreement.

 

2. As a result of the Merger Agreement, and subject to the consummation of the
Merger, the parties desire to amend the Agreement.

 

Agreement

 

1. Extension of Notice Period. LPM and Mr. Anderson agree that notwithstanding
the provisions of clause (ii) of the definition of “Good Reason” in the
Agreement, and unless the parties otherwise mutually agree in writing, Mr.
Anderson will not be required nor permitted to give written notice of his
election to terminate his employment prior to August 1, 2005 nor later than
September 30, 2005. In the event Mr. Anderson gives written notice to LPM of his
election to terminate his employment during the period August 1 through and
including September 30, 2005, and if and only if Mr. Anderson has continued to
provide his services to LPM through the date of such notice and until the
effective date of his termination as contemplated in the next sentence, he will
be entitled to receive the benefits described in Section 5 of the Agreement,
calculated as if such notice had been given on the date of the execution of the
Merger Agreement. For avoidance of doubt, such benefits would include the pro
rata portion of the current-year bonus to which Mr. Anderson would be entitled
if his employment continued through LPM’s 2005 fiscal year, payable in
accordance with the Agreement Mr. Anderson agrees to give no less than 30 days
advance notice of his election to terminate his employment, and to continue to
provide services as contemplated by Section 2 of the Agreement until the
effective date of such termination of employment.

 

2. Effect of Amendment. In the event Mr. Anderson does not provide notice of his
election to terminate his employment for “Good Reason” during the period
described in Section 1 of this Amendment, Mr. Anderson agrees that he will have
waived his ability to so terminate his employment and to receive benefits under
Section 5 of the Agreement in connection with the Merger, and that his
employment will continue to be governed by the Agreement. In the event the
Merger is not consummated, Mr. Anderson will continue to have all of the rights
contemplated by the Agreement in connection with a future Change of Control as
defined therein.



--------------------------------------------------------------------------------

3. Non-competition. Mr. Anderson agrees that for a period ending on the second
anniversary of the effective date of the Merger, and contingent upon such
effectiveness, Mr. Anderson will not, directly or indirectly, engage in a
business that is competitive with the Business of LPM. The term “Business of
LPM” shall mean the production, manufacture, repair or sale of swimming pool
supply products. Mr. Anderson will be deemed to be engaged in a business that is
competitive with the Business of LPM if he engages in such business as an
employee, officer, consultant or independent contractor, or owns, manages,
operates, joins or controls or participates in the ownership, management or
control of any other person or entity which is engaged in the Business of LPM in
any State of the United States of America in which LPM does business; provided,
however, that Mr. Anderson will not be deemed to engage in any of the businesses
of any publicly-traded company solely by reason of his or his family’s ownership
of less than 2% of the outstanding publicly traded securities of such
publicly-traded company. In addition, Mr. Anderson agrees that during the period
contemplated by this Section 3 of this Amendment, the provisions of Section 9 of
the Agreement will also be in force, notwithstanding the one-year term such
Section 9 currently contemplates.

 

4. General. This Amendment will be governed, and any dispute arising hereunder
will be resolved, in the manner contemplated by Section 7 of the Agreement.

 

IN WITNESS WHEREOF, the parties have executed his Amendment as of the date set
forth above.

 

LESLIE’S POOLMART INC. By:  

/s/ Lawrence H. Hayward

--------------------------------------------------------------------------------

Name:   Lawrence H. Hayward Title:   Chief Executive Officer    

/s/ Donald J. Anderson

--------------------------------------------------------------------------------

    Donald J. Anderson

 

2